Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on July 12, 2021.
Claims 10-20 have been previously cancelled. Claims 1-9, 21-27 are currently pending in the application and are considered in this Office action, with claims 1-9, 21-24 amended, and new claims 25-27 added.
The rejection of claims 1 -9, 23-24 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claims 1-9, 21-24 have been amended, the rejection of those claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites "the each respective stored actuation pattern includes a different rotational speed or a different rotational direction". However, the original claims and Specification as filed do not explicitly state that each stored actuation pattern has to have a different rotational speed or a different rotational direction.

The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-4 and 26 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites “the fluid reservoir comprises multiple fluids to be selectively utilized to propagate”. It is not clear whether the same fluid reservoir is required to be able to comprise multiple fluids at the same time, e.g. in the form of mixture, or at different times, or there are multiple reservoirs, each comprising fluid. For the purpose of examination, it is interpreted as the fluid reservoir is required to be capable to comprise different fluids at different times. A correction and/or clarification is required. This rejection affects claim 4.
Claim 26 recites "the each respective stored actuation pattern includes a different rotational speed or a different rotational direction". The meaning of “a different rotational speed” and “a different rotational direction” is not clear, e.g. whether they are required to be different from each other, i.e. have unique values. A correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux (WO2012/032190 A1), hereinafter Lamoureux in view of Eibofner (US 4,544,355), hereinafter Eibofner ‘355.
Regarding claim 1, Lamoureux discloses a medical tool cleaning system (1000; 2000; 3000; 4000; 5000; 6000; 7000, Figs. 1-6, and 10, claim 1 on p. 25) comprising a target tool module (handpiece); a tool module attachment interface (e.g. port 2060) configured to receive the target tool module (each handpiece port provides an interface allowing to directly connect the connectors that are present on the handpiece to the device, p. 10 lines 8-11); and a motor (e.g. electrical motor 2800) configured to interact with the received target tool module in order to actuate one or more internal components of the received target tool module (operable to set the internal drive mechanism of each handpiece connected to a handpiece port in motion during a cleaning, disinfecting or lubrication cycle of the device, p. 11 lines 16-18, p.22 lines 12-14). Lamoureux discloses conveying means (e.g. 2021) for conveying the cleaning solution from the receiving means (e.g. 2020) to the handpiece port (e.g. 2060), and that the headpiece port comprises an outlet (e.g. 2062) for cleaning and disinfecting the internal structure of the handpiece (e.g. Fig. 2, p. 25 lines 11-13, 18-20). The disclosed 
Lamoureux discloses a control system (programmable controlling means, e.g. 6400, p. 5 lines 19-22, p. 19 lines 8-25) configured to initiate and stop a fluid propagation cycle (to switch pumps and valves), and storage means (p. 19 line 9), and that the sequence of scheduled events allows for programming different cleaning, disinfecting and lubricating sequences, which may be stored for later use in the storage means, once a sequence is activated by the user through the interface 6200, the controlling means 6400 set the device into an initial state and step through the programmed events one by one, effectively implementing an automatic cleaning, disinfecting and lubricating protocol for the connected handpieces (p. 19 lines 13-20). The disclosed capability reads on the claimed initiating and stopping a fluid propagation cycle according to one stored actuation pattern (programs) of a plurality of stored actuation patterns (in storage means), the one stored actuation pattern corresponding to the one or more internal components of the received target tool module (determined by user upon activating the desired sequence). Lamoureux does not explicitly disclose that the control system controls the interaction of the motor with the received target tool module. However, Lamoureux discloses that during any of the preprogrammed and implemented sequences, the electrical motor may set the internal gear drives of connected handpieces into motion (p. 18 lines 32-33). Such capability implicitly teaches 
Lamoureux does not explicitly disclose that the handpiece is received within the cavity. Eibofner ‘355 teaches a medical tool cleaning system (Fig. 1) comprising a target tool module (handpieces 3, 10); a tool module attachment interface (outlet coupling 11) configured to receive the target tool module within a cavity of the tool module attachment interface (Fig. 3), the tool module attachment interface comprising a fluid inlet (31) in fluid communication with the cavity such that fluid received through the fluid inlet is propagated through the received target tool module (col. 6 lines 12-17); and a motor (7) configured to interact with the received target tool module (via 9) in order to actuate internal components (2) of the received target tool module.
 It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning system of Lamoureux with the coupling receiving the target tool module within the cavity, as taught by Eibofner ‘355 in order to couple the target tool module to the cleaning system. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide for fluid connection between the inlet of the target tool module and the cavity fluid inlet of the tool module attachment interface and have a reasonable expectation of success because such coupling means are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Lamoureux discloses a fluid reservoir (e.g. supply bottle 6700) connected to the tool module attachment interface (via 6120), and including at 
Regarding claim 3, the recitation that the fluid reservoir comprises multiple fluids to be selectively utilized to propagate through the received target tool module is interpreted as a recitation of the intended use of the claimed cleaning system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). The fluid reservoir disclosed by Lamoureux is capable to contain multiple fluids to be selectively utilized to propagate through the received target tool module. As an alternative interpretation of the claimed fluid reservoir as being multiple fluid reservoirs, each fluid reservoir comprising a different fluid, Lamoureux discloses multiple receiving means (2020, 2030, 2090, e.g. Fig. 2), each configured to receive a corresponding fluid (e.g. cleaning solution, disinfecting solution, lubricant), to be selectively utilized to propagate through the received target tool module (via arrangement of valves and pumps, e.g. Fig. 9, p. 17 lines 6-9). 
Regarding claim 4, the recitation that the multiple fluids comprise fluids for cleaning and lubrication of the received target tool module is interpreted as a recitation of the intended use of the claimed cleaning system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). 
Regarding claims 5 and 6, the recitation that the motor is configured to actuate the one or more internal components of the received target tool module simultaneously with the fluid being pumped through the at least one fluid inlet (claim 5), and between times when the fluid is pumped through the at least one fluid inlet (claim 6) is interpreted as a recitation of the intended use of the claimed cleaning system. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II). In the system disclosed by Lamoureux, the motor is configured to actuate the internal components of the received target tool module (p. 11 lines 16-18, p.22 lines 12-14), and thus, it is capable to actuate the internal components simultaneously with the fluid being pumped through the fluid inlet, as claimed in claim 5, or between times when the fluid is pumped through the fluid inlet, as claimed in claim 6.
Regarding claim 7, Lamoureux discloses that the cleaning system (6000) comprises a plurality of tool module attachment interfaces (6063, 6064, 6065, 6066) configured to receive a plurality of target tool modules (e.g. Fig. 6).
Regarding claim 8, Lamoureux discloses that the motor (6800) is configured to actuate the internal components of each of the plurality of target tool modules (shown schematically as a line between the motor 6800 and each of the tool module attachment interfaces 6063, 6064, 6065, 6066, Fig. 6).
Regarding claim 21, Eibofner ‘355 teaches that the tool module attachment interface (11) comprises a housing defining the interior cavity (e.g. Fig. 3) configured to receive the target tool module (10); and an attachment seal (sealing ring 17) configured to surround the target tool module (10, e.g. Fig. 3). The seal taught by Eibofner ‘355 is capable to provide at least a partial seal between the interior cavity and an exterior environment (via sealing space between the inner surface of the housing and the outer surface of the target tool module).
Claim(s) 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux (WO2012/032190 A1), hereinafter Lamoureux in view of Eibofner (US 4,544,355), hereinafter Eibofner ‘355 in further view of Eibofner (US 6,217,329), hereinafter Eibofner ‘329 .
The reliance of Lamoureux and Eibofner ‘355 is set forth supra.
Regarding claim 9, in the arrangement disclosed by Lamoureux, the motor is configured to actuate the internal components of the plurality of target tool modules. Lamoureux does not disclose a plurality of motors, and that each motor of the plurality of motors configured to actuate the one or more internal components of a respective target tool module of the plurality of target tool modules.
Eibofner ‘329 teaches a medical tool cleaning system (e.g. Fig. 1) comprising a target tool module (17), a plurality of tool model attachment interfaces (16a-b), and a plurality of motors (66, e.g. Fig. 16) positioned at each tool model attachment interface (e.g. Fig. 16), configured to actuate the one or more internal components of a respective target tool module of the plurality of target tool modules (Fig. 16).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning system of Lamoureux and Eibofner ‘355 with the plurality of motors, as taught by Eibofner ‘329 in order to couple each of the target tool module to the respective motor. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to clean each received target tool module individually (including driving the components of the each received target tool module) and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 24, Lamoureux discloses that the control system 6400 may be interfaced with the sensors for detecting a low level of liquid in the supply bottles, the fullness of the liquid collecting means, the presence of the liquid collecting means, and the closed state of the treatment chamber's door, and that sensors provide signals indicating the appropriate states for using the device (p. 19 lines 10-15). Lamoureux does not disclose a sensor that is a dome switch including a first portion and a second portion, the first portion configured to display a light in response to interaction between the received target tool module and the second portion.
Eibofner ‘329 teaches a sensors (S2a-d) positioned at each tool model attachment interface (e.g. Abstract, Fig. 5), and that the sensor is a dome switch (52, Fig. 9) including a second portion (53f) configured to interact with the received target tool module (col. 8 lines 15-25) and a first portion (LED 62, col. 12 lines 13-16) 
It would have been obvious before the effective filing date of the claimed invention claimed invention for one of ordinary skill to combine the cleaning system of Lamoureux and Eibofner ‘355 with the sensor of Eibofner ‘329 for the predictable result of sensing presence of the target tool module in the cleaning system, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The sensor sensing the presence of the target tool module are known in the art, as taught by Eibofner ‘329; and one of ordinary skill in the art would consider inclusion of the sensor of Eibofner ‘329 in the cleaning system of Lamoureux and Eibofner ‘355 for the reasons of improved automatic operation of the cleaning system. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux (WO2012/032190 A1), hereinafter Lamoureux in view of Eibofner (US 4,544,355), hereinafter Eibofner ‘355 in further view of Garvey (US 2014/0190523 A1), hereinafter Garvey.
The reliance of Lamoureux and Eibofner ‘355 is set forth supra
Regarding claim 22, the arrangement taught by Eibofner ‘355 appears to comprise a sealing component surrounding the driveshaft (adjacent 33, e.g. Fig. 3), and thus, a person of ordinary skill viewing the drawing would also find such sealing element obvious. The sealing component is taught by Eibofner ‘355 is interpreted as the claimed dynamic seal, in the broadest reasonable interpretation, and it is capable to prevent fluid backflow to the motor during a cleaning process, as claimed. 
Eibofner ‘355 does not teach a one-way valve configured to seal around a body of the target tool module to provide a fluid path through the target tool module. Garvey teaches a cleaning system (e.g. Fig. 5) comprising aa target tool module (catheter), a tool module attachment interface (10b) comprising a cavity (central flushing chamber 65), a fluid inlet (66), and a one-way valve (duckbill valve 67) that conforms around the outer diameter of the catheter C and seals the outer diameter of the catheter C and the inner diameter of the cavity allowing higher fluid pressures during device cleaning and preventing leakage (para 31).
It would have been obvious before the effective filing date of the claimed invention claimed invention for one of ordinary skill to combine the cleaning system of Lamoureux and Eibofner ‘355 with the one-way valve of Garvey for the predictable result of sealing around the target tool module when inserted in the cleaning system, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The one-way valves are known in the art, as taught by Garvey; and one of ordinary skill in the art would consider inclusion of the one-way valve in the cleaning system of Lamoureux and Eibofner ‘355 for the 
Regarding claim 23, Lamoureux does not disclose structural arrangement of the motor. Eibofner ‘355 teaches a driveshaft (transmission shaft 18) coupled to the motor (7), that the driveshaft is received in the cavity of the tool module attachment interface and interfaces with the one or more internal components of the target tool module (via engaging means 8, Fig. 3). The driveshaft arrangement taught by Eibofner ‘355 is capable to enable actuation of the one or more internal components of the target tool module, as claimed. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the cleaning system of Lamoureux with the driveshaft taught by Eibofner ‘355, in order to operationally couple the motor to the target tool module. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to transfer driving of the motor to the internal components of the received target tool module and have a reasonable expectation of success because such motor coupling means are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim(s) 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux (WO 2012/032190 A1), hereinafter Lamoureux in view of Eibofner (US 4,544,355), hereinafter Eibofner ‘355 in further view of Limon (US 2016/0175062 A1), hereinafter Limon.
The reliance of Lamoureux and Eibofner ‘355 is set forth supra.
Regarding claim 25, Lamoureux discloses that the motor is operable to set the internal drive mechanism of each handpiece connected to a handpiece port in motion during a cleaning, disinfecting or lubrication cycle of the device (p. 11 lines 16-18, p.22 lines 12-14). Eibofner ‘355 teaches that the motor rotates the internal components of the received target tool module (e.g. col. 5 lines 12-22). Lamoureux modified with Eibofner ‘355 does not disclose that each stored actuation pattern includes a rotational speed or one or more rotational directions corresponding to a type of the one or more internal components of the received target tool module.
Limon teaches a medical tool cleaning system (Fig. 1) comprising a target tool module (instrument 140), a transmission mechanism (150) to provide a mechanical coupling of the actuation elements of the instrument 140 to the motor (drive mechanism of the accessory drive device 190, para 82). Limon further teaches providing an accessory drive device with a feature to recognize an instrument so the accessory drive device may use settings appropriate for the particular instrument (para 155), that surgical instruments may vary, such as in size, shape, or other parameters, and use varying parameters for actuation, that accessory drive devices may have ability to recognize what type of instrument is coupled to the accessory drive device, and actuate a surgical instrument during a cleaning procedure according to predetermined stored 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the control system of with ability to include in each stored program a rotational speed corresponding to a type of the internal components of the received target tool module, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having different program and operational parameters for cleaning a particular medical tool is known in the prior art, as taught by Limon. Modifying the cleaning system of Lamoureux and Eibofner ‘355 to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the cleaning while preventing damage of the internal components of the received target tool module, rendering this limitation obvious.
Regarding claim 26, in the cleaning system of Lamoureux, Eibofner ‘355, and Limon, configured to clean different instruments of different types and sizes, the corresponding stored actuation patterns include corresponding rotational speeds and rotational directions. The rotational speeds and rotational directions that are appropriate for different instruments are interpreted as different rotational speeds and rotational directions.
Regarding claim 27, Limon teaches an actuation pattern including cycling the wrist mechanism 170 and/or end effector 180 through their full ranges of motion (through both forward and reverse motion cycles) at least about 4 times during an irrigation cycle of about 10 to 30 minutes (para 130). The disclosed changes in the motion direction implicitly teach that the motor is configured to rotate in opposite directions, and the disclosed actuation pattern is interpreted as a respective stored actuation pattern including a first period of time during which the motor rotates in a first direction and a second period of time during which the motor rotates in a second direction opposite the first direction, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711